 

UNITED STATES DISTRICT COURT
NORTHERN DISTR.ICT OF OHlO

 

EASTERN DIVISION
ASMA YUSUF ) CASE NO. l:l7CV2292
)
Plaintiff )
) MAGISTRATE JUDGE
v. ) GEORGE J. LlMBERT
NANCY A. BERRYH[LL §
ACTING COMMISSIONER (_`)F SOCIAL ) MEMORANDUM OPINION
SEClIRlTY ADMINISTRATION g AND ORDER
Defendant )

Plaintiff requests judicial review of the final decision of the Corrnnissioner of Social Secnrity
Administration denying Asrna Ynsuf Disability Insurance Benefits (DIB). The Plaintiff asserts that
the Administrative Law Judge (ALD erred in his August 29, 2016 decision in finding that Plaintiff
Was not disabled because she could perform a reduced range of light work (Tr. ll-2]). The Court
finds that substantial evidence supports the ALJ ’s decision for the following reasons;

L PROCE])URAL HISTORY

Plaintiff, Asrna Yusuf, filed her application for DIB on January 14, 2014, alleging she
became disabled on December 3 l , 20l 0 (Tr. 87, 178).] Plaintiff’ s application was denied initially
and on reconsideration (Tr. l06-109, l 16~1 18). Plaintiff requested a hearing before an ALJ, and on
January 12, 2016, a hearing was held where Plaintiff appeared with counsel and testified before an
ALJ, as well as a vocational expert, who also testified (Tr_ 27-76).

On August 29, 2016, the ALJ issued his decision, finding Plaintiff not to be disabled (Tr. 13-
2l). Plaintiff requested a review before the Appeals Council, and the Appeals Council denied
Plaintift’s request for review (Tr. l-5). Therefore, Plaintiff has requested judicial review of the

Cornrnissioner’s final decision pursuant to 42 U.S.C. Sections 405(g) and 383(0).

 

1Despite these alleged onset dates, the relevant period here is actually Septernber 25, 2013,
through the date of the ALJ’s decision, because Plaintiffs prior application for benefits was denied
on Septeinber 24, 201 3, she did not appeal, and the ALJ found that there Was no basis for reopening
that decision, which Plaintiff does not challenge (Tr. li).

 

 

111 PERSONAL lNFORMATlON

Plaintiff was born on May 25, 1965 , and was, therefore, forty~tive years old on her alleged
disability onset date (Tr. l 9). The claimant subsequently changed age category to closely approach
advanced age (Tr. 19). She has a high school education (Tr. 19), and was found to have past relevant
work as a department manager and a stock clerk (Tr. 66-67),

M SUMMARY OF MEDICAL EVIDENCE

Prior to her alleged onset date, in June 2012, Plaintiff underwent an MRI of the lumbar spine
that revealed an L2-L3 diffuse disc bulge and facet hypertrophy resulting in moderate spinal stenosis,
and an L3-4 diffuse disc bulge, with a protruded portion 3 to 4 mm, and facet hypertrophy resulting
in moderate to severe spinal stenosis (Tr. 303-304). MRI testing of the lumbar spine completed in
December 2012 revealed mild distal lumbar spondylosis, L3-4 bulging with possible impingement
of the descending L4 nerve root, congenital narrowing of LS-S 1 , and left side down pelvic tilt (Tr.
282-284).

Physical examinations in May and June 201 3 revealed tenderness to palpation of every joint
and “all her tender points are present” (Tr. 292). On May 24, 2013, blood tests showed Plaintiff to
have an abnormal C Reactive Protein (CRP) value of l .2 (normal 0.0 - 1.0 mg/dl) (Tr. 294-295). A
diagnoses of suspected fibromyal gia was proffered (Tr. 292). Plaintiff underwent L3-4, L4-5, L§-Sl
Zygapophyseal injections (Tr. 462).

On December 15 , 2013, Plaintiff received treatment at the Fairview Hospital emergency
room for complaints offlu-lil<e symptoms, and was diagnosed with bronchitis (Tr. 33 8). On January
22, 2014, Plaintiff received treatment from Dr. Kenneth Grimrn, a pain management specialist (Tr.
303). Plaintiff was noted to have undergone L3 -4 and L5-Sl zygapophyseal injections with only two
months of pain relief (Tr. 303). Physical examination revealed an antiverted pelvis and facet joint
tenderness at L3 -4 (Tr. 3 05). Plaintiff agreed to repeat L3 -4 and L`5-Sl zygapophyseal injections (Tr_
305). Shortly after, on Fehruary 10, 2014, Plaintiff underwent L3-4, L4-5, LS-Sl zygapophyseal
injections (Tr. 462).

On March 23, 2014, Plaintiff received medical care from Dr. Emad Sedl<i, her primary care

physician, for complaints of migraine headaches of two weeks’ duration (Tr. 507). Plaintiff said that

_2_

 

her migraine medicationJ Compazine, was only minimally helping (Tr. 507). Plaintiff was diagnosed
with severe headaches and referred for an MRl of the brain (Tr. 508). MRI testing of Plaintiff`s
brain completed on March 20, 2014, and was interpreted as normal (Tr. 542). On March 26, 20l4,
Dr. Sedki ordered a stress test due to Plaintiff’s complaints of chest pain and dizziness (Tr. 514).
The same dayJ Plaintiff presented for medical care to Joanne Schneider, DNP, Rl\l, CNP, with the
Cleveland Clinic Neurological Center for Pain Evaluation, at the request of Dr. Grimm, for an
evaluation for admission into the Chronic Pain Rehabilitation Program (Tr. 476). Plaintiff
complained of migraine headaches and constant whole body pain, worse in the legs and back (Tr.
476). Physical examination revealed major loss of cervical range of motion in all plains with a
moderate loss of lumbar flexion and extension, and tenderness everywhere she was touched in the
extremities and the back (Tr. 478). Plaintiff was diagnosed with fibromyalgia and migraine
headaches and offered participation in the Chronic Pain Rehabilitation Program (Tr. 478).

Echocardiogram stress testing completed on March 28, 2014 was non-diagnostic due to a
sub-optimal heart rate (Tr. 520). Shortly after, on March 31, 2014, Plaintiff underwent a functional
capacity evaluation at the request of Dr. Emad Sedl<i (Tr. 485). Testing revealed she was limited
bilaterally to no frequent lifting and only occasionally lifting ten pounds (Tr. 487). Plaintiff was
found to retain the ability to perform sedentary work due to her performance of lifting tasks and
walking speed (Tr. 487~488). l\/lr. Wallis based his assessment of sedentary work with the
understanding that there is no requirement for frequent lifting and no specific requirement for
standing, walking, or carrying (Tr. 488).

On April 5, 2014, Dr. Emad Sedl<i completed a physical residual functional capacity
evaluating, finding Plaintiff limited to: lifting five pounds frequently, ten pounds occasionally;
standing and walking four hours out of an eight-hour day, half an hour without interruption; sitting
four to five hours in an eight-hour day, two hours without interruption; rarely climbing, balancing,
stooping, kneelingJ crouching, crawling, reaching and pushing and pulling; avoiding heights, moving
machinery, and temperature extremes (Tr. 493-494). Plaintiff was also found to need to elevate her

legs to forty-five degrees at will; Would require one hour of additional rest breaks per workday;

 

 

would require a sit, stand, walk at will option; and have severe pain that interferes with her
concentration, takes her off task, and would cause absenteeism (Tr. 494)`

On April 23, 2014, Plaintiff underwent a consultative examination with Dr. l-lasan Assaf, at
the request of the Social Security Administration (Tr. 496). Dr. Assaf performed a physical
examination, and concluded that Plaintiff should avoid exposure to dust and other industrial
pollutants, and would have marked limitations with prolonged standing, walking, bending, and
lifting (Tr. 500).

On May 5, 2014, Plaintiff sought emergency room care for complaints of chrome back pain
with numbness in both hands and both feet_, and radiating pain down her left leg (Tr. 546). Plaintiff
was given an injection of Norflex, Toradol, and peel Ultram, and was diagnosed with chronic low
back pain with left leg sciatica (Tr. 547).

On that same date, Dr. Stephen Sutherland completed a non-examining assessment of
Plaintiffs physical abilities at the request of Social Security (Tr. 83-84). Dr. Sutherland concluded
that Plaintiff could lift twenty pounds occasionally and ten pounds frequently; stand/ walk four hours
ina n eight-hour day, a maximum of thirty minutes in one hour; occasional use of pedals with
bilateral feet; no push/pull in lower extremities; occasional climbing ramps/stairs; never climb
ladders, ropes, or scaffolds; occasional stooping, kneeling, and crawling; frequent balancing,
crouching; and avoid fumes, odors, dusts, gases, poor ventilation (Tr. 83-84). A finding was made
that Plaintiff ws limited to sedentary work (Tr. 86).

On l\/lay 23, 2014, Plaintiff reported to Dr. Sedl<i that she had not experienced headaches for
two weeks, and requested a second opinion from a spine specialist for her back pain (Tr. 524).
Plaintiff was given a referral for a spine specialist and lumbar x-rays (Tr. 524). X-ray testing
performed on May 27, 2014 revealed lumbar degenerative disc disease, including marked narrowing
at LS-Sl posteriorly, unchanged since her last exam (Tr. 528).

On July 7, 2014, Plaintiff sought emergency room care for complaints ofamigraine headache
and neck pain of two days’ duration (Tr. 647, 715). Physical examination revealed cervical muscle
tenderness. Plaintiff was diagnosed with a cervical strain and migraine headache (Tr. 648-649).

Shortly after, on July 18, 2014, Plaintiff was examined by spine surgeon Dr. Tagreed Khalaf, at the

_4_

 

 

 

request of Dr. Sedki (Tr. 669). Plaintiff complained of diffuse neck pain, right upper extremity pain
and numbness of the hand, low back pain, and left lower extremity pain (Tr. 669), l\/lRl testing was
reviewed, and a physical examination revealed limited spine range of motion, diffuse tenderness to
palpationJ and decreased bilateral upper and lower extremity coordination and muscle stretch
reflexes (Tr. 671). Plaintiff was diagnosed with chronic neck, right upper extremity, low backJ and
left lower extremity pain (Tr. 671). Plaintiff was prescribed land and aquatic physical therapy and
a trial of Mobic (Tr. 672). Plaintiff was not interested in surgery (Tr. 671).

On August 19, 2014, Dr. Srenivas Venkatachala reassessed Plaintiff’ s physical abilities, at
the request of Social Secun'ty, and concurred with Dr. Sutherland, except for finding Plaintiff limited
to frequent kneeling, instead of occasional (Tr. 100). Plaintiff was again adjudicated limited to
sedentary work (Tr. 101 ).

On September 4, 2014, Plaintiff sought emergency room care for left eye irritation and
crusting, ear pain, and daily migraine headaches (Tr. 730). Plaintiff was diagnosed with
conjunctivitis of the left eye and otalgia of both ears (Tr. 732). Eleven days later, on September 15,
2014, Plaintiff underwent a physical therapy low back evaluation, and was noted to have a leg length
discrepancy, left leg shorter than right (greater than one inch)J that causes a gait deviation that may
be contributing to her leg and foot symptoms (Tr. 740, 743, 760).

On September 22, 2014, Plaintiff sought emergency room care for complaints of left ankle
and calf edema of three months’ duration, and was diagnosed with leg pain-(Tr. 748, 751). Plaintiff
continued physical therapy on February 25 , 2014, and was prescribed a lift for her left shoe (Tr. 760).
Blood testing performed on September 30, 2014 revealed an abnormal CRP value of l .3 (normal 0.0-
1.0 mg/dl) and an abnormal Westergren Sedimentation Rate (WSR) value of 29 (nonnal 0-15
mm/hr) (Tr. 771-772).

On September 29, 2014, Plaintiff established care with Dr. Sunir Kumar as her primary care
physician (Tr. 762). Plaintiff complained of low back pain, bilateral leg and ankle swelling, migraine
headaches, and hand swelling (Tr. 762). Dr. Kurnar encouraged Plaintiff to elevate her legs and wear

compression stockings (Tr. 765).

 

On October 9, 2014 and October 29, 2014, Plaintiff had a lipoma surgically removed from
her left upper lateral arm (Tr. 784, 925). On October 21 , 20 l 4, Plaintiff sought emergency room care
for complaints of chronic low back pain that had worsened over the prior week (Tr. 932). She was
diagnosed with an exacerbation of chrome back pain and leg swelling, and was given Norco, a
narcoticJ and Flexeril, a muscle relaxer ('fr. 934, 936),

On November 2l , 201 4, Plaintiff underwent arheumatological consultation with Dr. Feyrouz
T. Al-Ashkar, at the request of Dr. Kumar (Tr. 81 l). Plaintiff complained of left knee pains and a
history of leg and hand swelling (Tr. 812). Dr. Al-Ashkar found no evidence of rheumatologic
disease, but ordered blood testing, including urie acid levels and lupus testing, x-rays of the knees
and hands, consults with occupational, massage, and physical therapy, and a left leg venous
ultrasound (Tr. 817). Dr. Al-Ashkar opined that Plaintiff s arthralgias/myalgias, muscle cramps, and
fatigue may be caused by her Vitarnin D deficiency (Tr. 818). X-ray testing of Plaintiff’s knee on
November 21 , 2014 revealed osteopenia and tiny lateral compartment osteophytes of the right knee
(Tr. 827). X-rays of the bilateral hands, as well as an ultrasound of the left lower extremity
performed on the same date, were interpreted as normal (Tr. 828).

On November 24, 2014, Plaintiff returned to Dr. Khalaf with ongoing complaints of chronic
low back, neck, left lower extremity, and bilateral upper extremity pain (Tr. 909). Plaintiff said that
she was unable to start Topamax, because it was too expensive and she had no insurance coverage
(Tr. 909). Plaintiff was diagnosed with chronic back and left lower extremity pain, lumbar and
cervical spondylosis without myelopathy, and chronic neck pain and hand tingling (Tr. 910).
Plaintiff was referred for bilateral upper extremity EMG testing (Tr. 910). EMG testing completed
on November 25, 2014 was limited, due to pain, and was interpreted as normal (Tr. 916).

On December 9, 20l4, Plaintiff began occupational and physical therapy, and was noted to
have chrome pain in the left knee and ankle with painful and reduced extension and flexion of the
left knee, pain at the pateller tendon, and tightness of the iliotibial band and quad (Tr. 831, 837).
Plaintiff was also diagnosed with carpal tunnel syndrome, and given bilateral wrist splints (Tr. 839).

Plaintiff returned to occupational therapy on December 22, 20l4, and complained of pain in her

 

wrists with daily activities (Tr. 84 5). Plaintiff also received physical therapy on December 15, 2014
(Tr. 848).

On lanuary 12, 2015, Plaintiff returned to Dr. Kumar for a comprehensive assessment, and
requested to be referred to a new back specialist for further evaluation, since her prior back specialist
was no longer working with the Cleveland Clinic (Tr. 855). Physical examination of Plaintiff
revealed limited flexion and extension of the back, due to pain, lumbar lordosis, and lumbar
paraspinal tenderness (Tr. 857). Dr. Kumar referred Plaintiff for a consult to the spine center (Tr.
857). - 7

On February 17, 2015 , Plaintiff was examined by Dr. Santhosh Thomas of the Cleveland
Clinic Spine Center, at the request of Dr. Kumar (Tr. 873). MRI testing of the lumbar and cervical
spine completed on Novernber 5, 2014 revealed a C3-4 osteophyte and mild to severe bilateral
foraminal narrowing from C3-4 to C6-7 and L3 -4 and L4-5 central stenosis, due to bulging and facet
hypertrophy, and mild to moderate foraminal narrowing (Tr. 877). Physical examination revealed
limited range of motion of the cervical spine, shoulder, hip, and lumbar spine, and 4/5 strength of
the upper and lower extremities (Tr. 876-877). Dr. Thomas diagnosed lumbar and cervical
spondylosis, myofascial pain syndrome, lumbar foraminal stenosis, and chrome pain (Tr. 878). Dr.
Thomas prescribed physical therapy and tens unit, and instructed Plaintiff to follow-up with Dr.
Grimrn, who she had mistakenly thought had left the Cleveland Clinic (Tr. 878). On l\/larch 5, 2015,
Plaintiff returned to physical therapy (Tr. 884).

On l\/lay 5, 2014, Plaintiff returned to Dr. Kumar for complaints of edema, poor
concentration, and headache ('l`r. 890). Plaintiff said that the swelling in her legs goes down if she
elevates her legs, that her migraines were worsening, and that she wanted to see another pain
management specialist other than Dr. Grimm (Tr. 890).

On August 8, 2015, Plaintiff sought emergency room care for complaints of left ear and knee
pain, and because her left knee was “giving out” (Tr. 962). Physical examination revealed left knee
edema and tenderness of the medial joint line and patellar tendon (Tr. 964). X-ray testing of
Plaintiff s left knee revealed questionable small left knee effusion, and she was given a knee brace,

a morphine injection, and a prescription for Percocet (Tr. 965, 969, 971).

_7_

 

On August 24, 2015, following up for an emergency room visit for the same complaints,
Plaintiff returned to Dr. Kumar with complaints of left knee pain and the knee giving out (Tr. 901).
Physical examination revealed swelling of the left knee and pain with extension and flexion (Tr.
903). Dr. Kumar referred Plaintiff for an orthopedic consult for her left knee (Tr. 903). Dr. Kurnar
also completed a medical source statement regarding Plaintiff s mental functioning, finding her to
have no limitations (Tr. 790). Physical examination revealed bilateral lower extremity varicose veins
(Tr. 892). Plaintiff was referred to a new pain management specialist and to a vascular specialist (Tr.
893). Plaintiff was also advised to elevate her legs as much as possible, and to wear compression
stockings (Tr. 893).

On October 26, 2015, Plaintiff underwent physical therapy for her left knee (Tr. 990). Shortly
after, on November 9, 2015, Plaintiff underwent a physical therapy evaluation for her low back pain
(Tr. 994). Plaintiff complained of pain, and was found to have an antalgic gait (Tr. 997). Plaintiff
was found to be unable to do aquatic therapy for cultural reasons, and was in too much pain to do
land physical therapy (Tr. 997).

On lanuary 7, 20 l 6, Plaintiff returned to Dr. Kumar with complaints of back pain with fifty
percent relief following an injection the previous day, and right shoulder and neck pain (Tr` 1001 ).
Physical examination revealed cervical tenderness and pain in her right sternoclavicularjoint, deltoid
region and seapular region (Tr. 1003). Testing included Speed’s test, empty can test, Yocum testJ
and Hawkins testing, all positive on the right side (Tr. 1003). Dr. Kumar prescribed x-ray testing
of the right shoulder and cervical spine (Tr. 1003). Dr, Kumar Wrote a letter, stating that Plaintiff
had been off of work for three weeks’ duration due to back issues, had undergone an injection on
.lanuary 6, 2016 that provided some relief, and was scheduled to start physical therapy (Tr, 989).

X-ray testing on January 7, 2016 showed a normal cervical spine ('fr. l009-1010). Right
shoulder x-rays revealed minimal degenerative changes of the acromioclavicular joint (Tr. 10l0-
1011). The next day, on January 8, 2016, Plaintiff began physical therapy for her neck and right
shoulder (Tr. 1012).

H. SUMMARY OF TESTIMONY

At her hearing, Plaintiff testified to having primarily lower back pain that she rated a six or

-3_

 

seven out often (Tr. 39). Plaintiff testified that she began having neck and back pain in 2010 that
caused her to be limited to part-time work (Tr. 42, 44). She testified that her pain has worsened
since 2012, when she injured her back lifting furniture at work (Tr. 37, 44). Due to her pain,
Plaintiff stated that she can walk for two to two and one-half hours before she would start limping
and need to sit down (Tr. 51), and that her pain limits her to doing small chores while taking breaks
(Tr. 52-53). ln regards to her neck, Plaintiff rated her pain a five to six out often, and stated that her
neck pain caused migraine headaches (Tr. 44-45). She testified that she had in the past had
migraines about four to five times a week, and currently had them reduced to two to three times a
week, lasting two to three hours, due to her prescription for Topamax (Tr. 45-46). Specifically,
when having a mi graine, Plaintiff stated that she has an aura of nausea and has to stay in a dark room
(Tr. 47), and that light from a computer screen, or in an office, or even at Big Lots, hurt her eyes (Tr.
59-60).

Plaintiff testified that she experiences swelling in her feet, as well as a sensation of walking
on needles, that were not helped by physical therapy and causes her to elevate her legs when sitting
(Tr. 49-50). Plaintiff also testified that she has swelling in her bilateral hands that make it difficult
to operate her hands (Tr. 60).

At the time of her hearing, Plaintiff testified that she had been working part-time (twelve
hours per week) at Big Lots for three years (Tr. 36). Plaintiff works three days per week, not
consecutively, for four hours (Tr. 36, 65). She testified that she has to work part-time in order to get
treatment at the Cleveland Clinic (Tr. 62-63), and that she has an understanding manager who allows
her to take off work when she is in pain (Tr. 38). Also, Plaintiff’s manager allows her to go horne
from work when she is having a migraine (Tr. 48). She testified that after twelve hours of work
activity in one week, she is exhausted and has an increase in her pain that causes her to need to
elevate her legs (Tr. 53-55). She stated that she has frequently been absent from work due to pain
(Tr. 58-59). Plaintiff also testified that work causes her hand to swell and makes it difficult to use
a cash register (Tr. 61, 64).

Plaintiff testified that she takes pain medicationsJ such as Gabapentin, Neurontin, and

Cyclobenzapine, which helps, but does not resolve her pain (Tr. 39-40), but also causes her to be

_9_

 

“out of it” ("l`r. 40). ln addition, Plaintiff testified that she has undergone injections and uses a tens
unit to help treat her pain (Tr. 56). She testified, however, that her last injection caused an increase
in pain, that caused her to miss three weeks of work (Tr. 58).

Deborah Lee, the vocational expert, testified that Plaintiff has past relevant work as a
department manager and a stock clerk (Tr. 66-67). However, Ms. Lee testified that Plaintiff s past
relevant work did not give her any transferable skills (Tr. 71). When asked to consider the limitatons
opined by Dr. Sedki on April 15, 2014, l\/ls. Lee testified that there would be no jobs that Plaintiff
could perform (Tr. 73-74). Further, l\/ls. Lee testified that if Plaintiff was off task fifteen percent or
more of the workday, required an additional one hour of breaks per day, or would need the ability
to leave work when feeling ill at will, there would be no work that she could perform without an
accommodation (Tr. 74-75). q
X. STEPS TO EVALUATE ENTITLEMENT TO SOCIAL SECURITY BENEFITS

An ALJ must proceed through the required sequential steps for evaluating entitlement to
social security benefits Tliese steps are:

l. An individual who is working and engaging in substantial gainful activity

will not be found to be “disabled” regardless of medical findings (20 C.F.R.
§§ 404.1520(1)) and 416.920(b) (1992));

2. An individual who does not have a c‘severe impairment” will not be found to
be “disabled” (20 C.F.R. §§ 404.1520(c) and 416.920(c) (1992));

3. lf an individual is not working and is suffering from a severe impairment
which meets the duration requirementJ see 20 C.F.R. § 404.1509 and
416.909 (1992), and which meets or is equivalent to a listed impairment in
20 C.F.R. Pt. 404, Subpt. P, App. l, a finding of disabled will be made
without consideration of vocational factors (20 C.F.R. §§ 404.1520(d) and
416.920(d) (1992));

4. lf an individual is capable of performing the kind of work he or she has done
in the past, a finding of “not disabled” must be made (20 C.F.R. §§
404.1520(e) and 416.920(e) (1992));

5. lf an individual’s impairment is so severe as to preclude the performance of
the kind of work he or she has done in the past, other factors including age,
education, past work experience and residual functional capacity must be
considered to determine if other work can be performed (20 C.F.R. §§
404.1520(f) and 416.920(f) (1992)).

-19_

 

Ho gg 1). Sullr`van, 987 F.2d 328, 332 (6th Cir. 1992). The claimant has the burden to go forward with
the evidence in the first four steps and the Commissioner has the burden in the fifth step. Moon v_
Sullivan, 923 F.2d 1175, 1181 (6th Cir. 1990),

H. STANDARD ()F REVIEW

Under the Social Security Act, the ALJ weighs the evidence, resolves any conflicts, and
makes a determination of disability. 'l`his Court’s review of such a determination is limited in scope
by § 205 of the Act, which states that the “findings of the Commissioner of Social Security as to any
fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §405(g), Therefore, this
Court’s scope of review is limited to determining whether substantial evidence supports the findings
of the Comrnissioner and whether the Commissioner applied the correct legal standards Abbotr v.
Sullivan, 905 F.2d 918, 922 (6“‘ Cir. 1990). The Court cannot reverse the ALJ’s decision, even if
substantial evidence exists in the record that would have supported an opposite conclusion, so long
as substantial evidence supports the ALJ’s conclusion See, Walrers v. Commissioner of Socz'af
Security, 127 F.3d 525, 528 (6th Cir. 1997). Substantial evidence is more than a scintilla of evidence,
but less than a preponderance See, Richardson v. Perales, 402 U.S. 389, 401 (1971). lt is evidence
that a reasonable mind would accept as adequate to support the challenged conclusion See, id.,
Walrers, 127 F.3d 525, 532 (6th Cir. 1997). Substantiality is based upon the record taken as a whole
See, Houslon v. Secretar;v ofHealth and Human Servs., 736 F.2d 365 (6th Cir. 1984).

VII. STATEMENT OF ISSUES AND ANALYSIS

Plaintiff asserts one assignment of error:

THE ALJ ERRED IN GIVING “Lll\/HTED WEIGHT” TO THE OPINIONS OF

PLAINTIFF’ S TREATING PHYSICIAN DR. EMAD SEDKI,

CONSULTATIVE EXAMINER DR. HASAN ASSAF, AND PI-IYSICAL

THERAPIST RlCI-IARD WALLIS.

The Court finds that the ALJ correctly adopted Dr. Sedki’s opinion that Plaintiff should be
limited to four hours of standing or walking, and also correctly determined that the remainder of Dr.
Sedki’s opinions were inconsistent with the weight of the evidence, and, therefore, entitled to limited
weight The ALJ also correctly considered the opinions offered by consultative examiner Dr. Assaf,

and reasonably concluded that those opinions were not well supported and were not supported by

_11..

 

other evidence, and, therefore, were entitled to only limited weight Finally, the Court finds that the
ALI correctly considered the opinions offered by physical therapist l\/lr. Wallis, and reasonably
concluded they were entitled to limited weight

The ALJ adequately considered and weighed opinions offered by Plaintiff s primary care
physician Dr. Sedki (Tr. 19). A treating physician’s opinion is entitled to controlling weight only
if it is well supported by medically»acceptable clinical and laboratory diagnostic techniques, and not
inconsistent with other substantial evidence in the record. 20 C.F.R. § 404.1527(c)(2); Social
Security Ruling (SSR) 96-2p, 1996 WL 3'/"4188.2 An ALJ may properly discredit the medical
opinion of a treating physician so long as he provides “good reasons” for doing so. Allen v. Comm ’r
o_fSoc. Sec., 561 F.3d 646, 651 (6th Cir. 2009) (affirming ALJ’s decision because he gave “good
reasons” for discounting treating physician’s questionnaire responses); sea also, 20 C.F.R. §
404.1528(0)(2); SSR 96-2p. “Good reasons” include, among others, that a treating source opinion
was not well supported by medical findings or was inconsistent with other evidence in the record
20 c.F.R. § 404.1527(@)(2)-(4). l

The ALJ correctly determined that a portion of Dr. Sedki’s opinions was consistent with
other evidence in the record, and, therefore, adopted that portion in the residual functional capacity
finding (Tr. 19) (]imiting Plaintiff to four hours of standing and walking); 493. However, the ALJ
found that the remainder of Dr. Sedki’s opinions were inconsistent with other evidence, and,
therefore, entitled to limited weight (Tr. l9; § 404.1527(c)(2)-(4)). The evidence indicated that
Plaintiff could stand for about four hours during a workday (and, in fact, did stand for four hours at
a time for her part-time work) (Tr. 36, 485). That evidence supported Dr. Sedki’ s opinion regarding
Plaintiff’s ability to stand and walk (Tr. 493). liowever, the ALJ explained that the weight of the

evidence supported a finding that Plaintiff could perform light, rather than sedentary, workJ thereby

 

2On March27, 20 l 7, new Social Security regulations went into effect abolishing the “treating
physician” rule, rescinding several rulings (SSR 96~2p, 96-5p, 96~6p), and reinforcing that the ALJ
need discuss only those regulatory factors that are relevant to his decision 82 FR 5844*84 (Jan. 18,
2017) (effective date March 27, 2017). These new regulations and accompanying Social Security
Rulings, however, are prospective and do not apply to this case.

_12..

 

diminishing the weight assigned to the remainder of Dr. Sedki’s opinions (Tr. 19). He provided this
explanation after a review of the evidence and assessment of other medical opinions in the record,
and his conclusion regarding the weight assigned to Dr. Sedki’s opinions was correct (Tr. 13-19).
The ALJ’s decision also shows that he discussed other record evidence that did not support the
remainder of Dr. Sedki’s opinion, including physical examination findings The AL.l had also
considered evidence demonstrating that, although Plaintiff had slightly abnormal gait, the medical
records did not reflect significant gait, ambulation, or balance problems, and reflected full or nearly
full strength (Tr, 16-18, 478, 498»500, 515, 549, 677). In addition, the ALJ had explained that l\/lr.
Wa]lis’ opinion, to which Dr. Sedki repeatedly referred in his opinion, was flawed, because he
simultaneously opined that Plaintiff should be limited to sedentary work, and affirmed that she could
perform her current light work (Tr. 18, 488); see infra Section lll. Further, the ALJ was not required
to discuss and cite every single piece of evidence See, Kornecky v. Comni ’r of Soc. Sec., l67 Fed.
App’x, 496, 508 (611“ Cir. February 2006) (“While it might be ideal for an ALJ to articulate his
reasons for crediting or discrediting each . . . opinion, it is well settled that an ALJ can consider all
the evidence without directly addressing in his written decision every piece of evidence submitted
by a party»”)

The ALJ correctly assessed Dr. Sedki’s opinions, accepting a portion of those opinions, but
assigning limited weight to the remainder. He adequately explained the reasons for his assessment
Thus, the ALJ’s assessment of Dr. Sedki’s opinions support affirming the ALJ’s decision

The ALJ also correctly assigned limited weight to the opinions offered by consultative
examiner Dr. Assaf (Tr. 18). i`he ALJ noted the generally mild results of Dr. Assaf" s examination,
including that Dr. Assaf observed a mild limp and measured only slightly reduced range of motion
in Plaintifi"s spine (Tr. 18, 499, 503-505). The ALJ also noted that Plaintiff reported no problems
with daily activities, despite her complaints of shortness of breath and severe back pain (Tr. 18, 496,
498). The ALJ considered that, notwithstanding these relatively benign indings, Dr. Assaf opined
that Plaintiff experienced marked limitations in activities requiring prolonged standing, walkingJ

bending, and lifting (Tr. 18, 500).

-13_

 

The ALJ assigned Dr. Assaf s opinions limited weightJ because they were inconsistent with
and not supported by the weight of the evidence (Tr. 18-19); 20 C.F.R. § 404.1527(c)(3), (4). The
ALJ explained inconsistencies between Dr. Assaf’ s physical examination results and his opinion (Tr.
18). Though Dr. Assaf observed only a mild limp and acknowledged that Plaintiff did not need any
type of assistive device to walk, he, nonetheless, opined that she had marked limitations in walking
(Tr. 18-19, 499). Though Dr. Assaf noted that Plaintiff did not need any assistance to get on or off
the exam tableJ and had only slightly reduced range of motion in her dorsolumbar spine and on
flexion of her knee (and normal range of motion in all other joints tested), he, nevertheless, opined
that she had marked limitations in bending and lifting (Tr. 18~19, 499, 503 -505). The ALJ
appropriately considered that Dr. Assaf’s opinions were inconsistent with and unsupported by his
own exam notes, 20 C.F.R. § 404.1527(c)(3), (4).

The ALJ also correctly determined that the weight of the remainder of the evidence did not
support Dr. Assaf’ s opinion of Plaintiffs limitations (Tr. 19); 20 C.F.R. § 404.1527(c)(3), (4).

Based upon the evidence, the ALJ correctly considered that Dr. Assaf’ s opinions were
inconsistent with evidence of generally mild gait disturbances, no indication of balance problems,
and full or nearly full strength (Tr. 16~18, 478, 515, 549, 677).

ln addition, the ALJ noted that Dr. Assat`s opinions appeared to be based on subjective
reports from Plaintiff, which was another reason to discount the opinions See, e.g., Warner v.
Comm ’)' OfSoc. Sec., 375 F.3d 387, 391 (61?’ Cir. 2004).

Hence, the ALl` correctly assigned limited weight to Dr. Assaf s opinions

Finally, the ALJ correctly considered the opinions offered by physical therapist l\/lr. Wallis
(Tr. 18). Mr. Wallis recorded Plaintiff s report that during an eight-hour workday, she could stand
for four hours, sit for three hours, and walk for five hours (Tr. 485). lie then performed a series of
strength and mobility tests, with results ranging from normal to “very below normal limits” (Tr. 486-
488). Mr. Wallis concluded his report by opining both that Plaintiff could perform the essential
duties of her job as a cashier, but not her prior job of loading and unloading, and that she could
perform work at the sedentary level (Tr. 488). "l` he ALJ rejected Mr. Wallis’ conclusion that Plaintiff

could perform only sedentary work, because it contradicted his opinion that she could perform her

_14-

 

work as a cashier, which was light work (Tr. 18). As a matter of fact, l\/lr. Wallis recorded that
Plaintiff s cashier work required long periods of standing (Tr. 485). The ALJ correctly concluded that
there was a conflict between two opinions that Plaintiff could perform her current light work job and
she was limited to performing sedentary work. The ALJ properly determined that the internal conflict
in Mr. Wallis’ opinions demonstrated that they were entitled to limited weight (Tr. 18); Combs v.
Comm ’r ofSoc. Sec., 459 F.3d 640, 652 (6Lb Cir. 2006).

The ALJ also correctly decided that l\/lr. Wallis was not an acceptable medical source, as
defined by the regulations (Tr. 20); 20 C.F.R. § 404.1513(a);, SSR 06~3p, 2006 WL 2329939.
However, the ALJ did not err in considering Mr. Wallis’ opinions.

The ALJ gave appropriate reasons for the weight assigned to each of the above-discussed
opinions pursuant to the regulations and rulings. Colli`ns v. Comm ’r ofSoc. Sec., 375 F.App’x 663,
668 (6‘h Cir. 2009). Therefore, substantial evidence supported the ALJ’s assessment ofthe medical
opinions
§ CONCLUSI()N

Based upon a review of the record and law, the undersigned affirms the ALJ’s decision
Substantial evidence supports the finding of the ALJ that Plaintiff retained the residual functional
capacity (RFC) to perform a reduced range of light work, and, tlierefore, was not disabled Hence, she

is not entitled to DlB.

Date: January 30, 2019 /s/George J. Limbert
GEORGE J. LIMBERT
UNITED STATES l\/IAGISTRATE JUDGE

_15,.

 

